In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00066-CR
     ___________________________

      ZACKARY YOUNG, Appellant

                    V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 2
          Denton County, Texas
    Trial Court No. CR-2017-04516-B


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      In one issue, appellant Zackary Greg Young appeals the denial of his motion to

suppress. Young argues that the officer who detained him lacked reasonable suspicion

to conduct a traffic stop. We affirm.

      Around 11:00 p.m. on January 16, 2017, an Uber driver named Nicolette Lopez

placed a 911 call. She reported that she was “pretty sure” she was being followed; a

black or dark maroon sedan with a broken headlight had been shadowing her for the

last twenty minutes, even as she changed directions. Lopez said she had “no idea” why

the other car was following her. She gave a description of her own vehicle, and she

described her location and direction to the 911 operator as she drove through Denton.

      Officer Kevin Vice intercepted the maroon sedan as it passed by. As Officer

Vice pulled behind the sedan, the driver changed lanes. Officer Vice conducted a traffic

stop. Lopez stopped at the parking lot of a nearby business.

      Officer Vice found Young in the driver’s seat of the maroon sedan. Young’s

appearance and demeanor led Officer Vice to suspect that he was intoxicated. Officer

Vice asked Young to perform field sobriety tests, but Young refused. Officer Vice

arrested Young on suspicion of driving while intoxicated (DWI). He subsequently

obtained a warrant for a blood draw.

      Young was charged with DWI, which is a class A misdemeanor when the driver

has a blood alcohol concentration of .15 or more. See Tex. Penal Code Ann. § 49.04(d).

Young filed a motion to suppress the results of his blood draw. He argued that Officer

                                           2
Vice lacked reasonable suspicion to conduct the initial traffic stop, and any resulting

evidence was tainted by this illegality.

       At the suppression hearing, the trial court reviewed Lopez’s 911 call and heard

testimony from Officer Vice. According to Officer Vice, Lopez seemed nervous or

scared when she called to report a “suspicious person” following her. Officer Vice

testified that it was highly unusual for a stranger to be following a woman for twenty

minutes at 11:00 p.m. Upon receiving the call, he was immediately concerned that a

domestic violence or stalking situation was brewing, or perhaps a carjacking or assault.

So, when he saw the maroon sedan with the broken headlight following Lopez—just

as she had described—he decided to conduct a traffic stop, believing that the

circumstances gave him reasonable suspicion to do so.

       After hearing the evidence, the trial court denied the motion to suppress and

entered findings of fact and conclusions of law. Young pleaded nolo contendere to

class B misdemeanor DWI pursuant to a plea agreement and received fifteen months’

probation. Young appeals the denial of his motion to suppress. See Tex. R. App. P.

25.2(a)(2)(A).

       To begin, Young challenges the trial court’s findings, arguing that some of them

lack record support. For the most part, the challenged findings are well supported by

the record; we will elide the few unsupported portions:

       1.     The 911 audio call and Officer Kevin Vice’s body cam video were
              admitted by Denton County Assistant District Attorney, Jordan


                                           3
      Bredefeld, and defense counsel, Nathan Miller, before this Court at
      a hearing on Defendant’s Motion to Suppress on January 22, 2019.
2.    In the call to 911, the caller, Nicolette Lopez, stated a driver, the
      defendant, was following her for twenty minutes.
3.    Ms. Lopez identified the location of the call while she was driving,
      which was 2401 Robin Wood Lane.
4.    She also stated that the defendant was driving a dark maroon or
      black car.
5.    Ms. Lopez stated that Defendant’s vehicle had a busted headlight.
6.    Ms. Lopez told the call taker she had been driving for the last hour
      and a half and was being followed for the last 20 minutes.
7.    Rick Shauer, the Denton County call taker, relayed that information
      to the officers . . . .
8.    Officer Kevin Vice testified before this Court at a hearing on
      Defendant’s Motion to Suppress on January 22, 2019. The Court
      finds his testimony to be credible in all respects.
9.    Officer Kevin Vice is a certified peace officer with the State of
      Texas and is employed with the Denton Police Department.
10.   Officer Vice testified that on January 22, 2019 that he was
      performing his duties with Denton Police Department.
11.   Officer Vice testified that he received information regarding the
      suspect through the 911 call dispatcher, Mr. Shauer.
12.   Officer Vice testified he received information via his call notes that
      the defendant was following the 911 caller for 20 minutes.
13.   Officer Vice testified he was concerned that the defendant may
      commit a crime against the 911 caller; furthermore, Officer Vice
      has encountered situations where there have been carjacking,
      assault, and stalking incidents.
14.   Officer Vice testified he felt it was his duty to investigate because
      he was concerned that the defendant had been or was about to be
      engaged in criminal activity.

                                    4
       15.   Officer Vice also testified that the defendant changed his driving
             behavior when he pulled up behind the defendant’s vehicle.
      16.    Officer Vice stated the defendant’s front headlamp was not fully lit,
             which . . . matched the caller’s description of the suspicious vehicle
             having a “busted” headlamp.
      Ultimately, the trial court concluded that Young’s suspicious behavior, as

described in the 911 call and corroborated by Officer Vice’s observations, formed a

sufficient basis for reasonable suspicion to make the initial stop. The trial court further

concluded that the dim headlamp was a potential violation of the transportation code,

adding to the officer’s reasonable suspicion. See Tex. Transp. Code Ann. § 547.302(a).

      In his sole issue, Young challenges these conclusions, arguing that neither his

alleged behavior nor the dim headlamp provided Officer Vice with reasonable suspicion

to detain him. As to his behavior, he argues that Officer Vice acted upon unsupported

assumptions and that there was no evidence to show that any offense was actually in

progress. He notes that Officer Vice connected his actions with several potential

offenses, such as ongoing stalking or impending assault, but he argues that this is not

enough. Rather, according to Young, the State was required to “establish” the elements

of a then-occurring offense before reasonable suspicion would arise. As to the

headlamp, he argues that the evidence shows it was illuminated, at least to some degree,

and it therefore cannot form a basis for reasonable suspicion.

      We need not address Young’s argument concerning the headlamp, for as we

explain, his questionable behavior was enough to provide reasonable suspicion.



                                            5
      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We defer almost totally to

a trial court’s rulings on questions of historical fact and application-of-law-to-fact

questions that turn on evaluating credibility and demeanor, but we review de novo

application-of-law-to-fact questions that do not turn on credibility and demeanor.

Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005);

Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

      A detention, as opposed to an arrest, may be justified on less than probable cause

if a person is reasonably suspected of criminal activity based on specific, articulable

facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968); Carmouche v. State, 10
S.W.3d 323, 328 (Tex. Crim. App. 2000). An officer conducts a lawful temporary

detention when he reasonably suspects that an individual is violating the law. Crain v.

State, 315 S.W.3d 43, 52 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d 488, 492 (Tex.

Crim. App. 2005). Reasonable suspicion exists when, based on the totality of the

circumstances, the officer has specific, articulable facts that, when combined with

rational inferences from those facts, would lead him to reasonably conclude that a

particular person is, has been, or soon will be engaged in criminal activity. Ford, 158
S.W.3d at 492. The relevant inquiry is not whether particular conduct is innocent or

criminal, but the degree of suspicion that attaches to particular non-criminal acts.

Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011).

                                            6
       At the outset, we find it important to note two things. First, we do not believe

that Lopez’s reliability can be doubted. The determination of reasonable suspicion is

dependent upon both the content of the information known to the officer and its

degree of reliability. Martinez v. State, 348 S.W.3d 919, 923 (Tex. Crim. App. 2011).

Information provided to police from a citizen-informant who identifies herself and may

be held to account for the accuracy and veracity of her report may be regarded as

reliable. Derichsweiler, 348 S.W.3d at 914–15. And even were there reason to doubt her

motives, an informant’s “explicit and detailed description of alleged wrongdoing, along

with a statement that the event was observed first-hand” may give reliable heft to the

informant’s tip. See Illinois v. Gates, 462 U.S. 213, 234, 103 S. Ct. 2317, 2330 (1983).

Lopez identified herself, described her own vehicle, and gave a detailed account of

events as they unfolded. Her descriptions of Young’s location, vehicle, and actions

were soon corroborated by the officer who intercepted him, and she waited for the

officers in a nearby parking lot. Lopez’s report was free from contradiction or any

suggestion of improper motive. The trial court was free to assign great weight to her

911 call, as it evidently did when it included the substance of her call in its findings.

       Second, we disagree with Young’s assertion that the State was required to prove

the elements of a particular offense in order to demonstrate reasonable suspicion for a

simple traffic stop. This argument was specifically rejected in Derichsweiler, which held

that the facts need not “show that the detainee has committed, is committing, or is

about to commit, a particular and distinctively identifiable penal offense.” 348 S.W.3d
7
at 916. “Unlike the case with probable cause to justify an arrest, it is not a sine qua non

of reasonable suspicion that a detaining officer be able to pinpoint a particular penal

infraction.” Id. Rather, it is enough if the articulable facts show that some activity out

of the ordinary has occurred, some suggestion to connect the detainee to the unusual

activity, and some indication that the unusual activity is related to crime. Id.

       Here, while perhaps not overtly criminal, the circumstances of this case—a man

following a woman he did not know across town, late at night, for twenty minutes, only

to break pursuit when police approached—certainly suggest that “something of an

apparently criminal nature is brewing.” See id. at 917. Many Texas courts have held that

a similar assembly of facts gives rise to reasonable suspicion. In Gutierrez v. State,

another DWI case, the court determined there was reasonable suspicion because

“[a]lthough the red SUV had violated no traffic laws, Officer Hancock believed it was

unusual for a male to follow a female whom he did not know, for nearly a half-an-hour,

across town, at 3:00 a.m.” No. 07-12-00020-CR, 2013 WL 2107183, at *1, *5 (Tex.

App.—Amarillo May 13, 2013, no pet.) (mem. op., not designated for publication). The

court reached the same conclusion in Virgoe v. State, also a DWI prosecution, where the

defendant followed a man closely for a prolonged period, at times tailgated him as he

turned through a neighborhood, and then pulled up next to the man as he arrived at his

house. No. 05-02-01040-CR, 2003 WL 21142777, at *1, *3 (Tex. App.—Dallas May

19, 2003, pet. ref’d) (not designated for publication). In Rocha v. State, still another DWI

prosecution, it was held that there was reasonable suspicion where late at night, a crying

                                             8
woman pointed out to police the white van that “had been following her for several

minutes, driving closely behind her, and pulled up beside her at stop signs where the

occupants of the car yelled out the window at her.” No. 07-02-00055-CR, 2003 WL
194728, at *1–2 (Tex. App.—Amarillo Jan. 29, 2003, no pet.) (mem. op., not designated

for publication). In Terrell v. State, the court upheld a traffic stop that led to a DWI

conviction in part because the defendant tailed a man for an extended period, going so

far as to park behind him for ten minutes and then resume following him when he

drove off. 473 S.W.3d 420, 421, 424 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

And in Cox v. State, we held there was reasonable suspicion for a traffic stop because a

man followed a woman home at 1:00 a.m. and tested her doorknob. 931 S.W.2d 349,

356, 358 (Tex. App.—Fort Worth 1996), pet. dism’d, improvidently granted, 951 S.W.2d 5

(Tex. Crim. App. 1997).

      True to this precedent, and considering the totality of the circumstances, we hold

there was reasonable suspicion to conduct a traffic stop. See Ford, 158 S.W.3d at 492.

The specific, articulable facts that are subsumed within the trial court’s findings would

have justified Officer Vice in the conclusion that Young was or soon would be engaged

in criminal activity on the night of January 16, 2017. See id. We therefore overrule

Young’s sole issue.




                                           9
      We affirm the trial court’s judgment.
                                              /s/ Wade Birdwell

                                              Wade Birdwell
                                              Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




                                         10